DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Preliminary claim amendment filed 6/30/2022 has been entered. Claims 2-15 are now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-8, 10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Effect of loss on multiplexed single photon sources” by Bonneau et al. (hereinafter “Bonneau”).
	As per claim 2, BONNEAU discloses a device (an on-demand single-photon MUX source device; page 1, abstract; page 6, figure 3a, section 3.2), comprising: a plurality of first switches, each first switch in the plurality of first switches including a two or more first channels (a plurality of first switches, each being a 2X2 switch and so having two or more first channels; page 5, section 3.1; page 6, figure 3a, section 3.2), wherein each first switch is configured to shift photons in the plurality of first channels by zero or more channels, based on first configuration information provided to the first switch (each first switch routes photons in the plurality of first channels by zero or more channels to a specific spatial-temporal output mode, based on first configuration settings from a logic circuit for the first plurality of switches (first configuration information); page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2); and a plurality of second switches, each second switch in the plurality of second switches including a set of two or more second channels (a second plurality of switches, each being a 2X2 switch and so having two or more of second channels; page 5, section 3.1; page 6, figure 3a, section 3.2), the plurality of second switches is coupled to two or more output channels (Fig. 3a), each second switch is coupled, by corresponding set of second channels, to output of two or more first switches (each second switch including second channels from the plurality of second channels that are coupled to first channels belonging to two different first switches of the plurality of first switches, as shown; figure 3a), wherein each second switch is configured to shift photons in the plurality of second channels by zero or more channels, based on second configuration information provided to the second switch (each second switch is configured to route photons in the plurality of second channels based on second configuration settings from the logic circuit for the second plurality of switches; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 3, BONNEAU discloses the device of claim 2, wherein each first switch of the plurality of first switches groups a plurality of photon sources into a respective set of photon sources (each first switch of the plurality of first switches is coupled to a distinct set of heralded single-photon sources, HSPSs, as shown; page 6, figure 3a).
As per claim 4, BONNEAU discloses the device of claim 3, further including the respective set of photon sources (heralded single-photon sources, HSPSs, as shown; abstract; page 6, figure 3a). 
As per claim 5, BONNEAU discloses the device of claim 3, wherein the photon sources are heralded single photon sources (heralded single-photon sources, HSPSs, as shown; abstract; page 6, figure 3a).
As per claim 6, BONNEAU discloses the device of claim 3, including: for each photon source, circuitry to determine whether the photon source has emitted a photon (each HSPS is connected to logic circuit to determine whether the HSPS has emitted a photon according to heralding signals; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 7, BONNEAU discloses the device of claim 6, wherein the first configuration information is based on which photon source in the corresponding distinct set of photon sources has emitted a photon (the first configuration settings are based on heralding signals indicating which HSPS in the corresponding distinct set of HSPSs has emitted a photon; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 8, BONNEAU discloses the device of claim 7, wherein: each first switch is configured to, when the corresponding distinct set of photon sources has emitted one or more photons, shift a photon to a predetermined channel of the plurality of first channels (each first switch is configured to shift a photon to a predetermined channel of the plurality of first channels when a corresponding distinct set of HSPSs has emitted one or more photons, as determined by the logic circuit; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 10, BONNEAU discloses the device of claim 2, wherein each first switch in the plurality of first switches comprises a Mach Zehnder interferometer, MZI, switch (each 2X2 switch is an MZl-type switch; page 5, section 3.1; page 6, figure 3a).
As per claim 12, BONNEAU discloses the device of claim 2, wherein each second switch in the plurality of second switches comprises a Mach Zehnder interferometer, MZI, switch (each 2X2 switch is an MZl-type switch; page 5, section 3.1; page 6, figure 3a).
As per claim 13, BONNEAU discloses the device of claim 2, wherein the device concurrently outputs a plurality of photons (figure 3a).
As per claim 14, BONNEAU discloses the device of claim 2, wherein the two or more output channels comprise a plurality of groups of output channels, and plurality of second switches is configured to output, concurrently, a photon onto each output channels of a respective group of output channels (each 2X2 switch has a group of two output channels; figure 3a).
As per claim 15, BONNEAU discloses the device of claim 14, wherein the respective group of output channels comprises a plurality of output channels (each group of channels of a 2X2 switch has two output channels; figure 3a).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneau in view of “Demonstration of Quantum Permutation Algorithm with a Single Photon Ququart” to Zhang et al. (hereinafter “Zhang”).
As per claim 8, BONNEAU discloses the device of claim 2. BONNEAU fails to disclose wherein shifting the photons in the plurality of first channels by zero or more channels includes cyclically permuting the photons in the plurality of first channels. ZHANG discloses wherein shifting the photons in the plurality of first channels by zero or more channels includes cyclically permuting the photons in the plurality of first channels (shifting photons in plurality of paths includes cyclically permuting the photons; page 1, paragraphs 1, 3-4; page 3, figures 2a-b, paragraph 2; page 4, paragraphs 1-4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of BONNEAU, as taught by ZHANG, by including wherein shifting the photons in the plurality of first channels by zero or more channels includes cyclically permuting the photons in the plurality of first channels, in order to gain the advantages of using a mechanism of shifting the photons that is compatible with the quantum nature of the photons such that computationally useful channel shifting can be performed on the photons efficiently (ZHANG, page 1 ).
As per claim 10, BONNEAU discloses the device of claim 2. BONNEAU fails to disclose wherein shifting the photons in the plurality of second channels by zero or more channels includes cyclically permuting the photons in the plurality of second channels. ZHANG discloses wherein shifting the photons in the plurality of second channels by zero or more channels includes cyclically permuting the photons in the plurality of second channels (shifting photons in plurality of paths includes cyclically permuting the photons; page 1, paragraphs 1, 3-4; page 3, figures 2a-b, paragraph 2; page 4, paragraphs 1-4 ). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of BONNEAU, as taught by ZHANG, by including wherein shifting the photons in the plurality of second channels by zero or more channels includes cyclically permuting the photons in the plurality of second channels, in order to gain the advantages of using a mechanism of shifting the photons that is compatible with the quantum nature of the photons such that computationally useful channel shifting can be performed on the photons efficiently (ZHANG, page 1 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874